            Case 1:19-cv-03265-CKK Document 18 Filed 12/09/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
CENTER FOR PUBLIC INTEGRITY,                       )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )
                                                   )     Civil Action No. 1:19-cv-03265 (CKK)
U.S. DEPARTMENT OF DEFENSE,                        )
                                                   )
and                                                )
                                                   )
OFFICE OF MANAGEMENT AND                           )
BUDGET,                                            )
                                                   )
        Defendants.                                )
                                                   )

                                              ANSWER

       Defendants, the U.S. Department of Defense (“DoD”) and the Office of Management and

Budget (“OMB”) by and through undersigned counsel, hereby answer the Complaint (ECF No.

1) (“Complaint”) filed by Plaintiff Center for Public Integrity on October 30, 2019, as follows, in

correspondingly numbered paragraphs:

       1.       This paragraph sets forth Plaintiff’s characterization of this action, to which no

response is required.

       2.       This paragraph consists of Plaintiff’s legal conclusions regarding jurisdiction, to

which no response is required.

       3.       This paragraph consists of Plaintiff’s legal conclusions regarding venue, to which

no response is required.

       4.       Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.




                                                  1
            Case 1:19-cv-03265-CKK Document 18 Filed 12/09/19 Page 2 of 5



       5.       Admitted that DoD is an agency of the United States. The remainder of this

paragraph consists of Plaintiff’s legal conclusions, to which no response is required.

       6.       Admitted that OMB is an agency of the United States. The remainder of this

paragraph consists of Plaintiff’s legal conclusions, to which no response is required.

       7.       Admitted that Plaintiff submitted a Freedom of Information Act (“FOIA”) request

to DoD dated September 25, 2019. Defendants respectfully refer the Court to that FOIA request

for a full and accurate statement of its contents. Admitted that DoD assigned tracking number

19-F-1934. Defendants respectfully refer the Court to DoD’s correspondence to Plaintiff, dated

September 27, 2019, for a full and accurate statement of its contents.

       8.       Admitted that DoD has not yet made a final determination as to Plaintiff’s FOIA

request or produced responsive records.

       9.       Denied. DoD denied Plaintiff’s request for expedited processing on September 27,

2019. Defendants respectfully refer the Court to that correspondence for a full and accurate

statement of its contents.

       10.      Admitted that more than twenty working days have passed since DoD received

Plaintiff’s FOIA request. The remainder of this paragraph consists of Plaintiff’s legal

conclusions, to which no response is required.

       11.      This paragraph consists of Plaintiff’s legal conclusions, to which no response is

required.

       12.      Admitted that Plaintiff submitted a Freedom of Information Act (“FOIA”) request

to OMB dated September 30, 2019. Defendants respectfully refer the Court to that FOIA request

for a full and accurate statement of its contents. Admitted that OMB assigned tracking number




                                                 2
               Case 1:19-cv-03265-CKK Document 18 Filed 12/09/19 Page 3 of 5



2019-496. Defendants respectfully refer the Court to OMB’s correspondence to Plaintiff, dated

October 1, 2019, for a full and accurate statement of its contents.

          13.      Admitted that OMB has not yet made a final determination as to Plaintiff’s FOIA

request or produced responsive records.

          14.      Admitted that OMB has not yet made a determination on Plaintiff’s request for

expedited processing.

          15.      Admitted that more than twenty working days have passed since OMB received

Plaintiff’s FOIA request. The remainder of this paragraph consists of Plaintiff’s legal

conclusions, to which no response is required.

          16.      This paragraph consists of Plaintiff’s legal conclusions, to which no response is

required.

          The remaining paragraphs of the Complaint contain Plaintiff’s requested relief, to which

no response is required. To the extent a response is required, Defendants deny that Plaintiffs are

entitled to the requested relief, or to any relief.

          Defendants hereby deny all allegations in the Complaint not expressly admitted or

denied.



                                              DEFENSES

          1.       Plaintiffs are not entitled to compel production of documents exempt from

disclosure by one or more exemptions of the FOIA or that do not constitute “records” as defined

by the FOIA, 5 U.S.C. § 552.




                                                      3
        Case 1:19-cv-03265-CKK Document 18 Filed 12/09/19 Page 4 of 5



Dated: December 9, 2019            Respectfully submitted,




                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   MARCIA BERMAN
                                   Assistant Director
                                   Federal Programs Branch


                                    /s/ Amber Richer__________________
                                   AMBER RICHER (CA Bar No. 253918)
                                   Trial Attorney
                                   U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20530
                                   Tel: (202) 514-3489
                                   Email: amber.richer@usdoj.gov

                                   Attorneys for Defendants




                                      4
          Case 1:19-cv-03265-CKK Document 18 Filed 12/09/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I electronically transmitted the foregoing to

the parties and the clerk of court for the United States District Court for the District of Columbia

using the CM/ECF filing system.



                                               /s/ Amber Richer__________________
                                              AMBER RICHER (CA Bar No. 253918)
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, D.C. 20530
                                              Tel: (202) 514-3489
                                              Email: amber.richer@usdoj.gov




                                                 5
